DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/6/2021.
In this amendment, Applicant amends claims 1, 4, 10, 12, and 18, cancels claims 2, 11, and 19, and adds new claims 21-23.  
Claims 1, 3-10, 12-18, and 20-23 are currently pending.  
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 8-12, filed 12/6/2021, with respect to the rejection of claims under 35 U.S.C. 102.  However, these arguments are moot in view of the new ground of rejection for these claims using the Xu reference.
Examiner has fully considered Applicant's arguments, see page 12, filed 12/6/2021, with respect to the rejection of claim 9 under 35 U.S.C. 103, but the arguments are similarly moot in view of the new ground of rejection below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-7, 10, 12-18, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0337491 to Xu et al.

Regarding claim 1:  Xu discloses an apparatus comprising: 
at least one processor (see processor 1701 of Figure 17, for example); and 
at least one memory comprising computer program code (see memory 1703 of Figure 17, for example), 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to (disclosed throughout; see paragraphs 0292-0293, for example): 
transmit, by a first node to a second node, a request for other-system information, wherein the apparatus forms at least part of the first node (disclosed throughout; see paragraphs 0021 and 0175, for example, which indicate that a first node (such as a CU) sends a request to a second node (such as a DU) for other system information including time information and reference SFN; as indicated in paragraph 0134, for example, this time information and reference SFN are other system information; the apparatus (at least part of the CU) forms at least part of the first node); 
receive by the apparatus a delivery of other-system information from the second node, wherein the other-system information comprises time reference information indicating at least time information at the second node (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and reference SFN to the first node (CU); further, this time ; and 
generate, by the apparatus, system information broadcast information to at least one user equipment based at least in part on the other-system information (disclosed throughout; see step S604 of Figure 6, for example).

Regarding claim 10:  Xu discloses an apparatus comprising:
at least one processor (see processor 1701 of Figure 17, for example); and 
at least one memory comprising computer program code (see memory 1703 of Figure 17, for example), 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to (disclosed throughout; see paragraphs 0292-0293, for example): 
receive, from a first node, a request for other-system information (disclosed throughout; see paragraphs 0021 and 0175, for example, which indicate that a first node (such as a CU) sends a request to a second node (such as a DU) for other system information including time information and reference SFN; as indicated in paragraph 0134, for example, this time information and reference SFN are other system information); and 
transmit a delivery of other-system information to the first node, wherein the other-system information comprises time reference information indicating at least time information at the apparatus  (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and 

Regarding claim 18:  Xu discloses a method, comprising:
transmitting, by a first node to a second node, a request for other-system information (disclosed throughout; see paragraphs 0021 and 0175, for example, which indicate that a first node (such as a CU) sends a request to a second node (such as a DU) for other system information including time information and reference SFN; as indicated in paragraph 0134, for example, this time information and reference SFN are other system information);
receiving by the first node a delivery of other-system information from the second node (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and reference SFN to the first node (CU); further, this time information is time information at the second node (DU) as indicated throughout; see paragraphs 0131-0132, for example); and 
generating, by the first node, system information broadcast information to at least one user equipment based at least in part on the other-system information, wherein the other-system information comprises time reference information indicating at least time information at the second node (disclosed throughout; see step S604 of Figure 6, for example).

Regarding claims 3 and 20:  Xu discloses the limitation that the system information broadcast information comprises System Information Broadcast 9 (SIB9) (disclosed throughout; see paragraph 0174, for example).

Regarding claims 4 and 12:  Xu discloses the limitation that the other-system information is received over an F1 interface through at least one of: an F1 setup procedure; a distributed unit (DU) configuration update procedure; a centralized unit (CU) configuration update procedure; or an Other-System Information request procedure (the CU requests the other system information from the DU, so the procedure described above is interpreted as an other system information request procedure).

Regarding claims 5 and 13:  Xu discloses the limitation that the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit, to the second node, a request for the system information broadcast information (disclosed throughout; as indicated in paragraphs 0170-0174, the time information and reference SFN are clearly transmitted using system information broadcast (SIB) information; the request disclosed in paragraph 0175 is thus a request for system information broadcast information).

Regarding claims 6 and 14:  Xu discloses the limitation that the request comprises request for an encoded System Information or at least part of contents of a System Information (the request is clearly a request for an encoded system information or at least part of contents of system information; see paragraphs 0170-0175, for example; the system information (encoded or at least partial contents) are transmitted later to a UE).

Regarding claims 7 and 16:  Xu discloses the limitation that the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive, from the second node (transmit, to the first node), assistance information regarding the system information broadcast information (disclosed throughout; see paragraphs 0170-0175, for example; the second node transmits either an SIB or parts of information in an SIB, which is assistance information regarding the system information broadcast information; this interpretation is consistent with that claimed in claim 17).

Regarding claim 15:  Xu discloses the limitation that the system information broadcast information comprises System Information Broadcast 9 (SIB9) (disclosed throughout; see paragraph 0174, for example).

Regarding claim 17:  Xu discloses that limitation that the assistance information comprises an encoded System Information, or at least part of contents of a System Information (disclosed throughout; see paragraphs 0170-0175, for example; the second node transmits either an SIB or parts of information in an SIB, which is assistance information regarding the system information broadcast information).

Regarding claim 21:  Xu discloses the limitation that the first node sends to the second node indication of whether the first node wants to receive the time reference information one time or periodically (see paragraph 0181, for example).

Regarding claim 22:  Xu discloses the limitation that the first node comprises a centralized unit and the second node comprises a distributed unit (as noted above, the first 

Regarding claim 23:  Xu discloses the limitation that the apparatus receives from the first node indication of whether the first node wants to receive the time reference information one time or periodically, and the apparatus sends the time reference information to the first node based on the indication. (see paragraph 0181, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0337491 to Xu et al in view of R3-193130 “SIB9 Encoding Summary of Offline Discussion” by Ericsson.

Regarding claim 8:  Xu discloses the limitations of parent claim 1 as indicated above.  Xu does not explicitly disclose the limitations of claim 8 that the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive a request from at least one user equipment for system information broadcast information via unicast radio resource control signaling.  However, Ericsson discloses this limitation in the section “SIB9 broadcasting mechanisms” on page 1.  Specifically, Ericsson discloses that the UE can request SIB9 from the gNB-CU via Msg3.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to request the SIB9 information from the CU by the UE as suggested by Ericsson.  The rationale for doing so would have been to enable this information to be broadcast on demand and thus reduce the resource requirement for transmitting the SIB9 information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0337491 to Xu et al in view of R3-193130 “SIB9 Encoding Summary of Offline Discussion” by Ericsson in view of U.S. Patent Application Publication 2021/0092725 to Park et al.

Regarding claim 9:  Xu, modified, discloses the limitations of parent claim 8 as indicated above.  Xu does not explicitly disclose the limitations of claim 9.  However, Ericsson further discloses the limitations of claim 9 that the system information broadcast requested has status "not broadcasting" in System Information Broadcast 1 (SIB 1) (see the section “SIB9 broadcasting mechanisms” on page 1, which indicates that the request by the UE depends on the 
Xu, modified above, does not explicitly disclose the limitations of claim 9 that the at least one user equipment is in an Radio Resource Control (RRC) CONNECTED state and the system information broadcast requested has status "not broadcasting" in System Information Broadcast 1 (SIB 1), or wherein the at least one user equipment is in RRC CONNECTED state in a bandwidth part where no common search space is configured.  However, Park discloses that a UE may request delivery of other system information in an RRC_Connected state in paragraph 0209, for example, (“For a wireless device in an RRC_Connected state, dedicated RRC signalling may be employed for the request and delivery of the other SI”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to allow the UE to request system information in an RRC_Connected state as suggested by Park.  The rationale for doing so would have been to increase the situations during which on demand system information may be updated in a terminal to include the RRC connected state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 19, 2022